Appeal by the employer and insurance carrier from an award of the State Industrial Board. The deceased employee sold advertising space for his employer. Appeal is upon the grounds, first, that the claimant was not the widow of the deceased, and second, that the deceased’s death did not result from injuries arising out of and in the course of his employment. The evidence and presumptions are sufficient to support the award. No evidence was offered by the appellants to contradict the evidence given in regard to the marriage certificate of the marriage of the claimant and the deceased. The nature of claimant's employment exposed him to the risk of heat prostration. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.